Citation Nr: 1343192	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-02 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for leukocytoclastic vasculitis.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel












INTRODUCTION

The Veteran served on active duty from October 1980 to July 2009.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

Based on information provided in the Veteran's February 2011 VA Form 9 (Substantive Appeal to the Board), clarification is needed as to whether                the Veteran intends to file a claim for service connection for congestive heart failure.  The issue is hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The Veteran had a chronic leukocytoclastic vasculitis condition diagnosed                 in service.

2. There is indication of continuing periodic flare-ups of this condition.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for leukocytoclastic vasculitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a               duty to notify and assist claimants in substantiating a claim for VA benefits.                         38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the claim is being granted, any error related to the VCAA is rendered moot.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b).  

The Board ascertains sufficient basis upon which to grant service connection.               The Veteran's leukocytoclastic vasculitis was diagnosed on active duty in November 2006.  Prior to this, there were various episodes of unexplained large area skin rashes, as remotely as 1980.  A November 2008 military retirement examination indicated "leukocytoclastic vasculitis, recurrence about once a year, responds to steroids and medication."  Based on these findings from service,               the condition not only manifested therein, but was chronic in nature, such that subsequent manifestations would be presumed of service origin.  
This notwithstanding, there remains the crucial issue of whether the Veteran has a current dermatological disability that is causally associated with in-service pathology.  As stated, any post-service disability would be presumed due to service, under 38 C.F.R. § 3.303(b).  On this subject, a pre-discharge February 2009 VA Compensation and Pension examination failed to disclose observable leukocytoclastic vasculitis.  However, it appears that leukocytoclastic vasculitis  was not in a flare-up stage at the time of this VA examination.  The Board resolves reasonable doubt in the Veteran's favor that he continues to manifest leukocytoclastic vasculitis, given his competent report of post-service symptomatology (including his subjective reported medical history on the February 2009 VA examination), as well as the November 2008 retirement examination demonstrating that the condition was ongoing if only intermittent several times a year.  The retirement examination transpired less than one year before the Veteran filed his compensation claim, and is deemed probative as to the status of post-service disability.  See generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  See too, Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (evidence of disability preceding the date of claim should also be considered with regard to its probative value towards whether a disability existed at the date of filing of the claim).  Therefore, affording the Veteran the benefit-of-the-doubt, the criteria for service connection are deemed met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for leukocytoclastic vasculitis is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


